Title: From Thomas Jefferson to Samuel Cowdrey, 9 August 1808
From: Jefferson, Thomas
To: Cowdrey, Samuel


                  
                     Monticello Aug. 9. 08. 
                  
                  Th: Jefferson presents his compliments to mr Cowdrey and his thanks to himself & the Committee of the Wallabout for the copy of their publication which has come safely to hand. if the records it contains can inculcate in nations a due regard to humanity even towards their enemies, and the advantages as well as the duty of lessening the evils of war, a great good will be effected.
               